Citation Nr: 0606108	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

2.  Entitlement to an increased rating for thoracic spine 
contusion, evaluated as noncompensably disabling prior to 
February 14, 2005.

3.  Entitlement to an increased rating for thoracic spine 
contusion, evaluated as 10 percent disabling from February 
14, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board notes that in an August 2005 written statement, the 
veteran withdrew his claim for an increased rating for 
hemorrhoids.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2005.  A transcript of his 
hearing has been associated with the record.


FINDINGS OF FACT

1.  Hypertension is related to the service-connected diabetes 
mellitus.

2.  For the period prior to February 14, 2005, the veteran's 
thoracic spine disability was manifested by stiffness, 
soreness and traumatic arthritic changes.

3.  The veteran's thoracic spine disability was manifested by 
no more than pain and minimal functional impairment.


CONCLUSIONS OF LAW
1.  Hypertension is proximately due to or the result of the 
service-connected diabetes mellitus.  38 C.F.R. § 3.310(a) 
(2005).
2.  For the period prior to February 14, 2005, the thoracic 
spine contusion was 10 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5285, 
5291, 5293 (before and after September 23, 2002) and 5235 
(after September 26, 2003).
3.  The criteria for an evaluation in excess of 10 percent 
for thoracic spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5285, 5291, 5293 (before and after September 23, 2002) and 
5235 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
August 2001, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of his claim, the veteran was notified of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in December 2003, provided notice to the veteran 
of the evidence necessary to support his claim of entitlement 
to an increased rating for his thoracic spine contusion.  
Supplemental statements of the case dated in April 2004 and 
March 2005 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefit sought.  

A Statement of the Case issued in March 2005 provided notice 
to the veteran of the evidence necessary to support his claim 
of entitlement to service connection for hypertension.  A 
supplemental statement of the case dated in July 2005 also 
provided notice of the evidence of record regarding his claim 
and why this evidence was insufficient to award the benefit 
sought.

Moreover, letters dated in October 2001, July 2003, and 
February 2005 also instructed veteran regarding the evidence 
necessary to substantiate his claim and requested that he 
identify evidence in support of it.  The veteran was also 
apprised of the evidence necessary to support his claims at 
his September 2005 hearing before the undersigned.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been obtained and associated with the record.  VA 
examinations have been conducted.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran's service medical records are completely negative 
for any diagnosis, complaint, or abnormal finding pertaining 
to hypertension.  On physical examination in July 1988 the 
veteran was found to be qualified for discharge.

Service connection, with a noncompensable evaluation, was 
granted for a thoracic spine contusion in July 1989.

Treatment records from Kaiser Permanente show an assessment 
of hypertension in July 1996.  An October 1996 laboratory 
report shows that the veteran's glucose was 116, and that 
expected values were from 70 to 110 milligrams per deciliter.

A health summary from Kaiser Permanente, dated in October 
1996, indicates that he veteran's blood pressure was 140/88, 
and that he was on blood pressure medication.  The veteran's 
blood sugar was 111 milligrams.  The author noted that the 
veteran did not take diabetic medications, and that he was 
not known to be diabetic.  The author suggested that the 
veteran's borderline blood sugar required further evaluation.

An October 1997 private laboratory report indicates that the 
veteran's blood sugar was 134, somewhat higher than the 
expected value of 70 to 105 milligrams.  

A July 2000 health summary from Kaiser Permanente indicated 
that he veteran was taking blood pressure medication.  The 
veteran's blood sugar was elevated.  He stated that he was 
not diabetic.  The author concluded that the veteran's 
elevated blood sugar indicated that he was in fact diabetic.  
An August 2000 private treatment note indicates new onset 
diabetes mellitus.

In a December 2001 statement, the veteran indicated that he 
had upper and lower back and shoulder pain, and that the 
muscles across his back were usually tense and tight.  He 
stated that he had used massage therapy  and acupuncture 
treatments, and that he took aspirin and ibuprofen as 
required.  

A VA orthopedic examination was conducted in September 2002.  
The examiner noted that the veteran had sustained an injury 
to his mid back in February 1986, and that he had undergone 
physical therapy with significant improvement.  The veteran 
reported that he had experienced little difficulty with his 
mid back, but had noted increasing problems with his low 
back.  He indicated that there was a general feeling of 
stiffness and soreness which was aggravated by various 
physical activities, and that his back became sore by mid 
day.  Examination of the spine in the thoracic area was 
essentially normal.  The veteran stood erect without evidence 
of muscle spasm, guarding or lift.  There was no scoliosis or 
kyphosis.  Extension of the thoracic spine was full.  X-ray 
examination disclosed anterior lipping of the lower thoracic 
spine and mild thoracic scoliosis and osteophytosis.

A May 2003 VA treatment note indicates that the veteran had 
diabetes and hypertension.

In a June 2003 statement, the veteran argued that his 
hypertension existed along with the initial onset of 
borderline diabetes in 1996, before the full onset of 
diabetes in 2000.

On VA examination in February 2005, the examiner noted that 
the veteran began treatment for diabetes mellitus in 2000.  
He indicated that prior to 2000, the veteran had what were 
referred to as borderline blood sugar levels.  He also noted 
that the veteran's hypertension was discovered in 1996 to 
1997.  

The veteran's spine was also examined in February 2005.  His 
history was reviewed.  There was no history of a fracture.  
He reported pain in his mid upper back, radiating to the 
right posterior shoulder.  He described the pain as a local 
pressure.  He endorsed flare-ups two to three times per week, 
with no known precipitating factors.  Alleviating factors 
were noted to be decreasing activity and over the counter 
anti-inflammatory medication.  He stated that during flare-
ups, he had decreased range of motion.  He stated that the 
flare-ups lasted two to three hours, occasionally longer.  On 
physical examination, there were no apparent abnormalities.  
There was no kyphosis or scoliosis.  There was a local area 
of moderate discomfort on pressure to the right of the 
midline and medial to the scapula over an area between T5 and 
T10.  Range of motion of the lumbar spine was flexion to 90 
degrees, extension to 15 degrees, lateral flexion to 20 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
The diagnosis was contusion of the spine by history with no 
current manifestations and minimal functional impairment.  X-
rays of the thoracic spine showed mild loss of superior 
endplate vertebral body height of T12 and T10, as well as 
anterior endplate osteophyte formation in the  mid thoracic 
spine.  

A June 2005 letter from E.G., M.D. indicates that the veteran 
was under his care and that he suffered from hypertension and 
diabetes.  Dr. G. noted that the veteran's hypertension was 
first identified in February 1996 and that he was started on 
medication for hypertension in July 1996.  He noted that in 
December 1996 the veteran  had a fasting blood sugar of 116, 
which was abnormal but not at a level for diabetes mellitus.  
He indicated that the veteran subsequently developed diabetes 
mellitus and had been under treatment for it since that time.  
He opined that it was possible that his abnormal glucose 
level began before October 1996, but he had no laboratory 
evidence of that, as there was no testing conducted at that 
time.  He further opined that it was possible that the 
veteran's hypertension and abnormal blood sugar developed 
coincidentally, but that his diagnosis of diabetes did not 
develop until after October 1996.  He concluded that it was 
more likely than not that the veteran's hypertension and 
glucose intolerance developed coincidentally.  

 July 2005 VA MRI report indicates that there was a 10 
percent vertebral height loss anteriorly at T10, and minimal 
T12 superior endplate height loss.  There was anterior-
superior endplate height loss at T4 and T6.  There was no 
significant central canal stenosis or neuroforaminal 
narrowing.  The thoracic spinal cord was normal throughout 
its length, and there was no disc herniation or cord 
compression.

An August 2005 VA form indicates that the veteran consented 
to injection of bone cement into T10.  

At his September 2005 hearing, the veteran testified that he 
had abnormal blood sugar readings as early as 1997.  He noted 
that his physician had concluded that his hypertension and 
diabetes occurred concurrently.  With respect to his back 
disability, the veteran indicated that he had pain almost 
daily and that when the pain was severe he had extremely 
limited mobility.  He noted that he used aspirin or Ibuprofen 
and bedrest until the pain subsided.  He testified that he 
didn't usually have a problem with activities such as 
shopping, to include pushing a shopping cart and carrying 
groceries.   He noted that he was weighing the possibility of 
undergoing an injection of cement into a fractured thoracic 
vertebrae, but that it was a fairly new procedure and he was 
uncertain of its success rate.

The veteran subsequently submitted research materials 
concerning diabetes and high blood pressure.  

He also submitted a November 2005 letter from his VA treating 
physician.  The physician noted that the veteran was 
diagnosed with hypertension in February 1996, and that the 
veteran's July 1996 fasting blood sugar of 116 was 
categorized as pre-diabetes.  He stated that if a glucose 
tolerance test had been administered at that time, it might 
have established whether the veteran did have diabetes at 
that time.  He indicated that impaired glucose tolerance was 
a risk factor for cardiovascular disease.  He noted that the 
co-occurrence of metabolic risk factors for both diabetes 
mellitus and cardiovascular disease  suggested the existence 
of a metabolic syndrome.  He opined that it was more likely 
than not that the veteran's hypertension was related to his 
developing diabetes mellitus.

Analysis

Service Connection for Hypertension

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Hypertension will be granted service connection if it is 
manifest to a degree of 10 percent or more within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  The regulation 
establishes that disability that is due to a service-
connected disease or injury shall be service connected.  This 
necessarily includes any increase in disability that is 
proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet.App. 439 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

In considering this case on the merits, the Board concludes 
that service connection for hypertension is warranted.  In 
this regard the Board notes that in June 2005, a private 
physician opined that the veteran's hypertension and glucose 
intolerance occurred coincidentally.  The November 2005 
opinion from a VA physician indicates that it is more likely 
than not that the veteran's hypertension is related to his 
diabetes mellitus.  The VA physician explained that the 
veteran had an elevated fasting glucose in July 1996 and that 
impaired glucose tolerance was a risk factor for 
cardiovascular disease.  In making its conclusion, the Board 
observes that the medical evidence reflects that the 
veteran's diagnosis with hypertension predates his diagnosis 
with diabetes mellitus.  The Board notes, however, that the 
fact that there was no established diagnosis of diabetes 
mellitus until 2000 does not indicate that the disease did 
not exist.  After careful consideration of the evidence in 
this case, the Board has determined that service connection 
is in order for hypertension as secondary to the veteran's 
diabetes mellitus.

Increased Rating for Thoracic Spine Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the most probative 
evidence is that generated in proximity to the claim.  
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 U.S.C.A. § 
5110(b)(2).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
effective date of a liberalizing law or VA regulation may be 
no earlier than the date of the change.  38 U.S.C.A. § 5110.

Prior to September 26, 2003, the regulations provided that 
limitation of motion of the dorsal spine warranted a 
noncompensable evaluation if it was slight, and a 10 percent 
evaluation if it was moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

The veteran's thoracic spine disability is evaluated pursuant 
to the diagnostic criteria for limitation of motion of the 
dorsal spine.  For the period prior to February 14, 2005, the 
Board concludes that a 10 percent evaluation is appropriate.  
In this regard the Board observes that in September 2002 the 
veteran reported that he experienced little difficulty with 
his mid back.  Examination of his thoracic spine was 
essentially normal at that time.  The manifestations about 
which the veteran complained during this period included only 
stiffness and pain of the back in general.  However, X-rays 
in 2002 disclosed the presence of lipping, osteophytosis, and 
mid-thoracic scoliosis.  Although the veteran reported that 
he had little difficulty, there was no indication that he was 
cured or without functional impairment.  

In reaching this determination to assign a uniform 10 percent 
evaluation, the Board notes that the AOJ assigned the 
effective date of the 10 percent evaluation to coincide with 
the date of the February 2005 VA examination.  However, 
during the examination, the veteran reported a history of 
difficulty, rather than difficulty that started 
contemporaneously with the examination.  It is interesting to 
note that when the veteran dated his substantive appeal in 
January 2004, he argued that the AOJ had failed to factor in 
his pain when reaching its decision.  The Board finds it 
highly unlikely that the veteran's complaint of pain in 
January 2004 was unrelated to the report of pain during the 
February 2005 examination.  The Board finds it more 
reasonable to conclude that the veteran has had periarticular 
pathology and that such pathology has resulted in pain on 
use.  Accordingly, a uniform evaluation is warranted.  

With respect to an evaluation in excess of 10 percent, the 
Board has concluded that a rating in excess of 10 percent for 
thoracic spine disability is not warranted.  Generally, prior 
to the recent changes in the rating criteria, absent a 
vertebral body deformity, 10 percent was the maximum 
evaluation for limitation of motion or the functional 
equivalent of limitation of motion of the thoracic spine.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although the revised rating 
criteria contemplates impairment of the thoracolumbar spine, 
the ALJ has specifically denied service connection for lumbar 
spine disability and VA may not consider such impairment when 
evaluating the thoracic spine.  38 C.F.R. § 4.14.  The 
February 2005 examination noted slight to moderate limitation 
of motion of the veteran's lumbar spine.  The veteran 
reported pain in his mid back, and he endorsed additional 
limitation of motion during flare-ups.  The diagnosis was 
contusion of the spine with no current manifestations, with 
minimal functional impairment.  The evidence establishes that 
the veteran does not experience symptoms that would support 
an evaluation in excess of 10 percent for this disability.  
The Board also notes that although there is X-ray evidence of 
lipping, osteophytosis, and mid-thoracic scoliosis, there is 
no indication of a fracture.  Accordingly, the application of 
Diagnostic Code 5285 is not applicable.  In sum, there is 
minimal functional impairment warranting the minimum 
compensable evaluation for the thoracic spine.  Accordingly, 
the Board finds that an evaluation exceeding 10 percent is 
not warranted for thoracic spine disability.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has not required frequent 
hospitalization for his thoracic spine disability, and the 
manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from either disability 
would be in excess of that contemplated by the evaluation 
assigned for the disability.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).




ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to a 10 percent evaluation for thoracic spine 
contusion prior to February 14, 2005 is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
thoracic spine contusion is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


